FILED
                            NOT FOR PUBLICATION                             MAR 24 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


ENRIQUE DIAZ,                                    No. 15-15409

               Plaintiff - Appellant,            D.C. No. 5:13-cv-04575-BLF

 v.
                                                 MEMORANDUM*
J. STEVENSON; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                        for the Northern District of California
                   Beth Labson Freeman, District Judge, Presiding

                             Submitted March 15, 2016**

Before:        GOODWIN, LEAVY, and CHRISTEN Circuit Judges.

      California state prisoner Enrique Diaz appeals pro se from the district court’s

judgment dismissing his 42 U.S.C. § 1983 action alleging due process violations

arising out of his disciplinary hearing. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo a dismissal under Fed. R. Civ. P. 12(c). Dworkin v.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Hustler Magazine, Inc., 867 F.2d 1188, 1192 (9th Cir. 1989). We may affirm on

any ground supported by the record. Thompson v. Paul, 547 F.3d 1055, 1058-59

(9th Cir. 2008). We affirm.

      The district court properly dismissed Diaz’s due process claim because Diaz

failed to allege facts sufficient to show that the disciplinary board’s findings were

not supported by some evidence. See Superintendent v. Hill, 472 U.S. 445, 455

(1985) (requirements of due process are satisfied if “some evidence” supports the

disciplinary decision); Wolff v. McDonnell, 418 U.S. 539, 563-70 (1974) (setting

forth due process requirements for prison disciplinary proceedings).

      To the extent that Diaz alleged that he did not receive notice of the charge

prior to his placement in administrative segregation, dismissal was proper because

Diaz failed to allege facts sufficient to show that defendants failed to provide him

with proper notice of the charge against him. See Hewitt v. Helms, 459 U.S. 460,

476 & n.8 (1983) (due process requirements for placement in administrative

segregation), abrogated in part on other grounds by Sandin v. Conner, 515 U.S.

472 (1995).

      We reject Diaz’s contentions that the district court erred in not providing

Rand notice because the district court may consider documents that the complaint

necessarily relies on without converting a motion to dismiss into a motion for


                                           2                                    15-15409
summary judgment where the authenticity of the documents are not contested. See

Lee v. County. of Los Angeles, 250 F.3d 668, 688 (9th Cir. 2001).

      AFFIRMED.




                                         3                               15-15409